Title: To Thomas Jefferson from Abishai Thomas, 3 December 1801
From: Thomas, Abishai
To: Jefferson, Thomas


          
            Navy office Decr. 3rd 1801
          
          Agreeably to the instruction of the President A Thomas had the honor to Submit the enclosed *Statement to the Secretary of State, who approved of the information it contains being communicated to Mr. Pichon.
          [In TJ’s hand:]
          
            
   
   *of French prizes carried into Mass. New Hamp. Connecticut & Rhode island.


          
        